Bboyles, O. J.
1. In a prosecution for seduction, wliere it appeared that the accused had married the female alleged to have been seduced by him, but had not given the bond required by the statute, and where it failed to appear that he was unable to give the bond, the wife was a competent witness to testify against him, whether the marriage to suspend the prosecution for seduction occurred before or after he was indicted. Penal Code (1910), §-379, as amended (Ga. L. 1911, p. 68).
(a) The jury were authorized to find, from the evidence, that the accused *126married, tlie female for tlie purpose of suspending a prosecution for seduction.
Decided November 15, 1924.
Jamos B. Thomas Son, for plaintiff in error.
Alvin V. Sellers, solicitor-general, contra.
2. The verdict was authorized by the evidence, and none of the grounds of the motion for a new trial requires another hearing of the case.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.